      Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 1 of 19



                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

NICOLAUS HARMAN,                     :

                 Petitioner           : CASE NO. 3:17-CR-325

           v.                        :    (JUDGE MANNION)

UNITED STATES OF AMERICA,             :

                 Respondent           :


                              MEMORANDUM

     Pending before the court is petitioner Nicolaus Harman’s (“Harman”)

Motion to Vacate, Set Aside, or Correct his aggregate 190-month sentence

of imprisonment imposed on February 15, 2019. (Doc. 49). Harman’s original

pro se petition, (Doc. 51), as well as his counseled supplement, (Docs. 54),

were filed pursuant to 28 U.S.C. §2255. To the extent that Harman’s filings

were based upon the Supreme Court’s decision in United States v. Davis, –
–– U.S. ––––, 139 S.Ct. 2319, 204 L.Ed.2d 757 (2019) (holding that the

residual clause of 18 U.S.C. §924(c)(3)(B) is unconstitutionally vague and
violated the Due Process Clause), the court denied them on their merits on

April 26, 2021. (Docs. 66 & 67).
     However, the court found that it had to conduct an evidentiary hearing

regarding the timeliness of Harman’s remaining ineffective assistance of
counsel claim. The court indicated that if Harman’s motion was timely, then

                                     1
          Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 2 of 19



it would have to decide whether his trial counsel failed to consult with him
about an appeal of his judgment of sentence and failed to file an appeal as

the defendant allegedly directed.



I.   BACKGROUND1

     On February 15, 2019, after pleading guilty to Counts 1 and 4 of the
Indictment, Harman was sentenced to a term of imprisonment of 70 months

on Count 1 and, a term of 120 months on Count 4, to run consecutively,

followed by a 4-year term of supervised release. Harman did not file a notice

of appeal with the Third Circuit regarding his judgment of sentence. 2 Harman
is currently serving his aggregate 190-month prison sentence at USP-

Allenwood, in White Deer, Pennsylvania, and his projected release date is
November 30, 2030.




      1
         Since the complete background of this case is stated in the court’s
April 26, 2021 Memorandum, as well as the motion and the briefs of the
parties, it shall not be fully repeated herein. Also, as previously noted, the
factual background of this case is detailed in the PSR. (Doc. 43, ¶’s 5-7, 10).
Suffice it to say Harman admitted that he conspired with others to rob Andrew
Bocker, an individual he knew to be a drug dealer who had inherited money,
and then robbed him. During the robbery, Harman admitted he shot Bocker
once in each kneecap with a Ruger P-85 9mm handgun and then stole
money from him. (PSR ¶5).
       2
         In his initial motion, Harman alleges that he directed his trial counsel
to file an appeal, but that his counsel failed to consult with him about an
appeal and did not file an appeal. (Doc. 52 at 11).
                                        2
          Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 3 of 19



      On July 24, 2020, Harman’s pro se motion, pursuant to 28 U.S.C.

§2255, to vacate his sentence, and a brief in support were filed with the
court. 3 (Docs. 51 & 52). On July 24, 2020, pursuant to this court’s Standing

Order 19-8, Harman was appointed counsel from the Federal Public
Defender (“FPD”) Office, pursuant to the Criminal Justice Act, 18 U.S.C.

§3006A, to represent him and to assist him with his motion to vacate

predicated on the Davis case. (Doc. 53). On September 1, 2020, Harman’s
FPD counsel filed a supplemental motion to correct sentence under 28

U.S.C. §2255. (Doc. 54).

      On January 21, 2021, the government filed its brief in opposition to

Harman’s motion and Exhibits. (Docs. 56 & 57). On February 4, 2021, the

court appointed new CJA counsel to represent Harman. (Doc. 60).

      On April 26, 2021, the court denied Harman’s §2255 motion and

supplement, (Docs. 51 & 54), based on Davis. (Docs. 66 & 67). The court

also stated that it would hold an evidentiary hearing to determine whether
Harman’s motion was timely filed as to his remaining ineffective assistance

of counsel claim, and if so, whether his trial counsel failed to file an alleged
requested direct appeal.




      As discussed below, Harman purportedly signed his pro se §2255
      3

motion and brief and delivered them to the prison staff for mailing to the court
on “Feb. 15, 2020”. (Doc. 51 at 13).
                                        3
       Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 4 of 19



      On July 19, 2021, the court conducted the evidentiary hearing in this
matter. The court held the record open until July 23, 2021, to allow the parties

to submit additional evidence regarding the timeliness issue and Harman’s

remaining ineffective assistance of counsel claim.
      On July 19, 2021, Harman filed additional evidence consisting, in

relevant part, of a copy of this court’s Standing Order 19-8, appointing
Harman counsel from the FPD to represent him with respect to his Davis
claim raised in his §2255 motion. (Doc. 71). Harman also submitted a copy

of the envelope addressed to him mailed from the M.D. PA Office of the Clerk
of Court which contained the court’s Standing Order 19-8. Notably, the

envelope indicates, in the top right corner where the U.S. Postage is affixed

to it, that it was mailed from the Clerk’s Office to Harman on “07/24/2020”,

the date that Harman’s §2255 motion was received by the Clerk’s Office and
filed of record. (Doc. 51).

      On July 21, 2021, the government filed a letter to the court as additional
support for its contention the Harman’s motion was not timely filed. (Doc. 70).

      The record is now closed in this case. Based on the following, the court

finds that Harman’s motion pursuant to 28 U.S.C. §2255 and his remaining
ineffective assistance of counsel claim must be dismissed as untimely.




                                       4
          Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 5 of 19



II.   STANDARD4

      Harman claims that his trial counsel was ineffective for failing to file a

direct appeal of his judgment of sentence as he requested him to do. Harman
submitted his unsigned Declaration, (Doc. 52 at 11), averring that he

instructed his trial counsel to file a notice of appeal challenging his sentence
and that trial counsel stated he would get back to him to discuss an appeal

at a later time. However, Harman states that his trial counsel never got back

to him and never consulted with him about his appeal.
      Harman’s instant ineffective assistance of counsel claim falls within the

purview of §2255 since it challenges the validity of his sentence. U.S. v.

Bates, 2008 WL 80048, *3 (M.D. Pa. Jan. 7, 2008) (“Claims of ineffective

assistance of counsel may be brought in the first instance by way of a §2255

motion regardless of whether the movant could have asserted the claim on

direct appeal.”) (citing Massaro v. U.S., 538 U.S. 500, 504, 123 S.Ct. 1690
(2003)).

      In United States v. Doss, 2017 WL 1709397, *3 (M.D. Pa. May 3, 2017),

certificate of appealability denied, 2017 WL 5952261 (3d Cir. Aug. 25, 2017),
the court addressed the type of Strickland analysis which the court must

generally conduct when a defendant raises an ineffective assistance claim


      Since the court stated the standard regarding a motion filed under 28
      4

U.S.C. §2255 in its April 26, 2021 Memorandum, it does not fully repeat it
herein.
                                        5
        Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 6 of 19



based upon counsel’s failure to file an appeal pursuant to Roe v. Flores-

Ortega, 528 U.S. 470 (2000). See Harrington v. Gillis, 456 F.3d 118, 125 (3d
Cir. 2006). The Doss Court, id., then stated:

       In Flores-Ortega, the Supreme Court held that defense counsel must
       consult with their client about an appeal in situations where a rational
       defendant would want to appeal or where the defendant actually
       expressed interest in appealing. Flores-Ortega, 528 U.S. at 480. The
       Court defined “consult” as “advising the defendant about the
       advantages and disadvantages of taking an appeal, and making a
       reasonable effort to discover the defendant's wishes.” Id. at 478.

       The first step in the Flores-Ortega analysis is to determine whether
       counsel consulted with his client about an appeal. Harrington, 456 F.3d
       at 125. When counsel consults with the defendant, failure to follow the
       defendant's express instructions to file an appeal is professionally
       unreasonable and satisfies the first Strickland prong. See id. (quoting
       Flores-Ortega, 528 U.S. at 478). When counsel does not consult with
       the defendant, representation will be deemed deficient if a rational
       defendant would want to appeal or if the defendant actually expressed
       interest in appealing. Flores-Ortega, 528 U.S. at 480.

       To satisfy the second Strickland prong, a defendant must show a
       reasonable probability that “but for counsel's deficient failure to consult
       with him about an appeal, he would have timely appealed.” Id. at 484.
       Factors relevant to this inquiry include whether the defendant pled
       guilty, whether he received a bargained-for sentence, and whether he
       waived some appellate rights. Id. at 480. Failure to appeal despite the
       defendant's express instructions to do so is presumptively prejudicial
       under Flores-Ortega. Id. at 484.


III.   DISCUSSION
       This court has jurisdiction over Harman’s motion based on 28 U.S.C.

§2255.

                                        6
       Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 7 of 19



      The court will first address the timeliness issue since it is a threshold
matter. See U.S. v. Wolfe, 767 Fed.Appx. 390 (3d Cir. 2019).

      Here, Harman is challenging his 190-month prison sentence by
claiming that his trial counsel was ineffective for failing to file a direct appeal

as he requested him to do. Thus, he is pursuing his proper avenue of relief

via a section 2255 motion filed in this court since he was convicted and
sentenced here. See §2255 ¶ 5 (the motion must be filed in “the court which
sentenced him”). However, §2255 contains a statute of limitations which the

government contends has expired in Harman’s case.
      Specifically, in order for a §2255 motion to be effective, it must be timely

filed within the restrictions set forth in §2255(f). The Antiterrorism and

Effective Death Penalty Act (“AEDPA”) of 1996, imposes a one-year statute

of limitations which is triggered by the latest of four events: (1) “the date on

which the judgment becomes final”; (2) “the date on which the impediment to

making a motion created by governmental action in violation of the
Constitution or laws of the United States is removed, if the movant was

prevented from making a motion by such governmental action”; (3) “the date
on which the right asserted was initially recognized by the Supreme Court, if

that right has been newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review” or (4) “the date on




                                        7
       Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 8 of 19



which the facts supporting the claim or claims presented could have been
discovered through the exercise of due diligence.” 28 U.S.C. §2255(f).

      Harman contends that his §2255 motion alleging ineffective assistance
of counsel is timely under §2255(f)(1) since he filed his motion on February
15, 2020, within one year of the date his sentence became final.

      Here, there is a dispute over whether Harman’s §2255 motion was filed
within one year of the date that his February 15, 2019 sentence became final

and therefore whether it is timely. See 28 U.S.C. §2255(f)(1). In this context,

when an appeal is not filed, a judgment of conviction becomes final on the

date on which the time for filing a timely direct appeal expires. See Kapral v.
United States, 166 F.3d 565, 577 (3d Cir. 1999). Harman’s judgment of

conviction was entered on February 15, 2019. (Doc. 49). Harman had

fourteen days to file a notice of appeal. See Fed.R.App.P.4(b)(1)(A)(i). No
notice of appeal was filed on behalf of Harman and, therefore, his judgment

of conviction became final on March 1, 2019. Accordingly, Harman had one
year from March 1, 2019, or until March 1, 2020, to file a timely Section 2255
motion.

      No doubt that Harman’s initial pro se §2255 motion was actually filed
with the court on July 24, 2020, but he claims that under the prisoner mailbox
rule a pro se prisoner’s motion is considered filed on the date the prisoner

delivers it to prison authorities for mailing, not the date it is docketed in court.


                                         8
       Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 9 of 19



Harman testified at the hearing that he did not remember the exact time and
date that he gave his §2255 motion to prison staff at USP Allenwood for

mailing since he and all the other inmates were on lockdown due to the

COVID-19 pandemic. Harman stated that he signed his motion and the brief

in support and, on the same day, slid them under his cell door when prison
staff announced they were picking up legal mail to mail out. However, when

his counsel showed him his initial §2255 motion and brief, (Docs. 51 & 52,
D’s Exs. 1 & 2), to refresh his recollection, Harman reviewed the date on

them and then testified that he signed his documents on “February 15, 2020.”

He also stated that this was the date he gave his documents to prison officials

for mailing by sliding them under his cell door. Harman also stated that there

have been mistakes at the prison with respect to the mail of inmates and,

that on occasion mail is not sent out properly and it is not received properly.

However, Harman did not offer any evidence to support his contention.

     Harman stated on cross exam that he did not write his §2255 motion

and brief, rather he stated that someone else prepared them and that he just

signed them.
     As the court previously indicated in its April 26, 2021 Memorandum,

(Doc. 66), Harman also submitted a copy of his signed certificate of service
dated February 15, 2020, certifying that he gave his §2255 motion to the

prison staff for mailing to the Clerk of Court, and his signed letter addressed


                                      9
      Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 10 of 19



to BOP official Tisheyca Smith indicating that he submitted his motion and
brief to the prison mail system on February 15, 2020 for mailing to the Clerk

of Court. (Doc. 52 at 10 and 12). As such, Harman claims that his motion

was timely filed since it was delivered to the prison staff for mailing to the

court within one year of the date that his sentence became final.

     As mentioned in the court’s prior decision, the government contends
that BOP records show that Harman did not deliver his motion to its staff for

mailing until July 20, 2020, and that the motion was not filed with the court

until July 24, 2020. The government contends that Harman’s certification is

insufficient since it does not positively show when he submitted his motion to

the prison mail system, see Nara v. Frank, 264 F.3d 310, 315 n.3 (3d Cir.
2001), and that his copy of his letter to Smith is not marked as received by

prison staff and could have been given any date by Harman. The
government, (Doc. 56 at 12), also stated:

     USP Allenwood Unit Manager Bradford Vegh conducted a search of
     Harman’s outgoing legal mail for February, June, and July 2020, and
     found only one item, the envelope containing the instant petition. [Doc.
     57] Ex. 2, email from B. Vegh, dated Jan. 20, 2021; [Doc. 57] Ex. 3,
     Record of Harman legal mailing, stamped July 20, 2020. That
     envelope, also filed with Harman’s original petition, (Doc. 51 at 14),
     was stamped by the prison when Harman submitted the petition as a
     legal document to be mailed on July 20, 2020. [Doc. 57] Ex. 3.

     Thus, the government, (Id. at 12-13), stated that “USP Allenwood’s
records show that Harman did not submit any legal mail in February 2020”,


                                     10
      Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 11 of 19



and that “the U.S. Postal Service [“USPS”] website, based on the tracking
number barcoded at the top of the envelope [containing Harman’s legal mail],

the envelope was received by USPS [in White Deer PA] on July 2[0], 2020.”

(See Doc. 57, Govt. Exs. 2 & 3). The government also pointed out that “USP

Allenwood experienced no delays in processing of legal mail at any time
during 2020, even during the height of the COVID-19 pandemic.” (Id.).

     To bolster its prior arguments, the government called Vegh to testify at
the hearing. Vegh is presently a Unit Manger at USP Allenwood and he was

previously the mailroom supervisor. Vegh knows the BOP’s polices and

procedures for prison mail at FCC Allenwood, including legal mail, which the

government introduced at the hearing as Govt. Ex. 1. (Doc. 72). Vegh stated

that during the COVID-19 pandemic, the inmates were on lockdown.

Nonetheless, Vegh testified that on a daily basis, Monday through Friday, the

CO’s in each Unit would ask inmates if they had any legal mail. The inmates

would then slide their sealed legal mail under their cell door for the CO to

pick up. On the same day, the CO would then take the legal mail to the mail

room, and there the mail would all be stamped with the date that the mail
was received from the inmate. Significantly, Vegh testified that even during

the pandemic and the lockdown, February through March 2020, there was
no hold up or delay of any prisoner legal mail, i.e., the mail was continuously




                                      11
      Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 12 of 19



picked up daily every week day from the inmates and date-stamped the day
the mail was received from them.

     Vegh also testified that he searched the prison mail records from
February through July of 2020, and that he found one mailing from Harman

during this period which was received by prison staff from the defendant on

“JUL 20 2020.” (Govt. Ex. 2) (Doc. 73) (See also Doc. 57, Exs. 2 & 3).
Although the defendant’s name was slightly misspelled in the prison mail

book as “Harmon”, it contained the defendant’s correct BOP inmate register

number,                            “76059-067.”                         See

https://www.bop.gov/mobile/find_inmate/byname.jsp. The mail book also
indicated that Harman’s legal mail that was received by prison staff on July

20, 2020, was addressed to the Clerk’s Office in the Scranton, PA, federal

building. Further, the mail book contained a USPS dated stamp of July 20,
2020 as well as a tracking number for Harman’s legal mail, namely, number

70192280000070732370. (See Govt. Ex. 2) (Doc. 73 at 3).

     Vegh testified that, during the time period from February through June

of 2020, there was no other legal mail that prison staff received from Harman
besides his July 20, 2020 mail.

     Vegh also identified a copy of Harman’s envelope addressed to the
Clerk of Court’s Office in the Scranton federal building which was date

stamped on July 20, 2020. (Govt. Ex. 3) (Doc. 73 at 4). Also on the Exhibit


                                     12
      Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 13 of 19



was a copy of the USPS certified mail receipt for Harman’s July 20, 2020
legal mail which contained his BOP Register number and the Clerk of Court’s

address. The Exhibit also indicates that Harman’s legal mail was received by

the USPS on July 20, 2020, the same day that the prison staff received it

from Harman.

     Moreover, Vegh testified that he went to the USPS website to check
the tracking number for Harman’s July 20, 2020 legal mail that was entered

in the prison mail logbook. The USPS website indicated that Harman’s legal

mail with the tracking number 70192280000070732370 left the U.S. Post

Office (“USPO”) in White Deer, PA, where USP Allenwood is located, on July

22, 2020, and was delivered and picked up in the Scranton, PA, Post Office

at 9:00 am, on July 24, 2020. (Govt. Ex. 4) (Doc. 73 at 1-2). The court also

takes judicial notice that the Clerk of Court in Scranton, PA, filed Harman’s

pro se §2255 motion and support brief, (Docs. 51 & 52), on July 24, 2020,

the day that they were received at the Post Office.

     The court also finds that the copy of Standing Order 19-8 and the

envelope dated stamped “07/24/2020” addressed to Harman from the Clerk’s

Office in Scranton, PA, which defense counsel submitted on July 19, 2021,

(Doc. 71), further bolsters the government’s evidence by consistently

showing that when Harman’s §2255 motion was received by the Clerk’s
Office in the morning on July 24, 2020, staff mailed out Harman the Standing


                                     13
       Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 14 of 19



Order on the same day. If Harman had actually given his §2255 motion to
prison staff on February 15, 2020 as he claims, and if it was then mailed out

from the prison at that time, then the Clerk’s Office would have sent him the

Standing Order soon after February 15, 2020, and not on July 24, 2020.

Significantly, there was not a shred of evidence presented that prison staff
actually received Harman’s motion on February 15, 2020, and then failed to

deliver it to the mail room until July 20, 2020.
      Additionally, while Vegh testified at the hearing that generally legal mail

is brought to the USPO in White Deer, PA, the day after it is picked up by

prison staff from the inmates, he did not rule out the possibility that the

inmate’s mail could be brought to the USPO on the same day that staff

received it from the inmate. In order to clarify the matter, the court ordered

the government to find out whether the White Deer Post Office would have

stamped the certified mail log and Harman’s envelope, (see Govt. Exs. 2 &

3) (Doc. 73), with any date other than the date indicated on the date stamp,

i.e., “JUL 20 2020.” The government submitted its response to the court’s

inquiry on July 20, 2021, (Doc. 70), and represented that the answer to the
court’s question was “no, [and that] postal employees would only apply the

correct date when stamping th[e] [prison mail] log.” The government also
explained in its letter, (Doc. 70), as follows:

      According to Postmaster Jan Miller, [], postal employees are required
      by law to stamp the log only with the correct date; that is, the date on

                                       14
       Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 15 of 19



      which the book is stamped. Postmaster Miller was familiar with the
      practice in the Allenwood mailroom to stamp the date when legal mail
      was received on the face of the mail, but said that the Post Office does
      not follow the same practice of “back dating” the log. When asked how
      the [prison] mailroom’s stamped date might match the Post Office’s
      stamped date, as it does on [Govt.] Ex. 2 and Ex. 3, the only
      explanation she could offer was that perhaps Mr. Harman had turned
      in his legal mail early enough in the day that it was processed in the
      mailroom and brought to the Post Office on the same day. In any event
      Postmaster Miller said that if the stamp on the log says July 20, 2020,
      it was stamped on July 20, 2020.


      In Moody v. Conroy, 762 Fed.Appx. 71, 73 (3d Cir. 2019), the Third

Circuit stated, “[u]nder the Federal Rules of Civil Procedure, a pleading is

filed when it is delivered to a clerk or to a judge who agrees to accept it for

filing.” (citing Fed. R. Civ. P. 5(d)(2)). However, under “[t]he federal ‘prisoner
mailbox rule[,]’ ... a document is deemed filed on the date it is given to prison

officials for mailing.” Id. (quoting Pabon v. Mahanoy, 654 F.3d 385, 391 n. 8

(3d Cir. 2011)). Further, “[i]n the absence of evidence to the contrary, courts
may conclude that an inmate places a filing in the hands of prison authorities

for mailing on the date that it is signed.” Id. (citing Jeffries v. United States,

748 F.3d 1310, 1314 (11th Cir. 2014) (assuming, “[a]bsent evidence to the

contrary, ... that a prisoner delivered a filing to prison authorities on the date
that he signed it.”)).

      Here, the government has presented overwhelming evidence to show
that Harman did not submit his §2255 motion for mailing to the court until


                                       15
       Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 16 of 19



July 20, 2020, when he delivered it to prison staff. Besides his less-than-
convincing testimony, Harman has failed to submit any evidence showing

that he delivered his motion to prison staff on February 15, 2020, the day that

he allegedly signed it. In short, based on all of the evidence, the court finds

Harman’s testimony that he signed his §2255 motion on February 15, 2020
is less than credible and does not give it any weight.

      The court has conducted a hearing on the timeliness issue and now
resolves the facts in the record as to when Harman actually filed his motion.

The court finds that Harman’s motion was untimely filed and that his

testimony that he delivered his motion to the prison staff on February 15,

2020 is insufficient in light of the government’s more compelling and

uncontroverted evidence that he did not deliver his motion to staff until July

20, 2020.

      Accordingly, the one-year statute of limitations for Harman’s motion to

vacate expired regarding his ineffective assistance of trial counsel claim on
March 1, 2021, which was over four months before Harman filed his motion

on July 20, 2020. Thus, pursuant to 28 U.S.C. §2255(f)(1), Harman’s §2255
motion is untimely and must be dismissed unless he can demonstrate that

he is entitled to equitable tolling.
      With respect to equitable tolling, a movant can only qualify for equitable

tolling by demonstrating “(1) that he has been pursuing his rights diligently,


                                       16
      Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 17 of 19



and (2) some extraordinary circumstance stood in his way and prevented
timely filing.” Holland v. Florida, 560 U.S. 637, 649 (2010) (internal quotation

marks omitted). Equitable tolling is not applicable where the late filing is due

to a movant’s excusable neglect. Schlueter v. Varner, 384 F.3d 69, 77 (3d
Cir. 2004). The Third Circuit has limited equitable tolling of Section 2255’s

limitations period to the following circumstances:

      (1) where the defendant actively misled the plaintiff;

      (2) where the plaintiff was in some extraordinary way prevented from

      asserting his rights; or

      (3) where the plaintiff timely asserted his rights mistakenly in the wrong

      forum.

Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999). The movant bears the
burden of establishing that he is entitled to benefit from equitable tolling. See

Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).

      Here, Harman has not met his burden of establishing that he is entitled
to equitable tolling since he has not attempted to show that any of the above

circumstances apply. Harman maintained that he delivered his motion to

prison staff on the date he alleged he signed it, February 15, 2020. The court
has found, however, that Harman actually delivered his §2255 motion to

prison staff for mailing on July 20, 2020, and he has provided no explanation
whatsoever for his late filings. Further, Harman has not requested that the


                                       17
      Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 18 of 19



court grant him the benefit of equitable tolling. Accordingly, the court declines
to apply equitable tolling to render Harman’s §2255 motion timely filed.

      Since Harman’s §2255 motion was untimely filed, the merits of his
remaining ineffective assistance of counsel claim need not be addressed.



IV.   CERTIFICATE OF APPEALABILITY

      A petitioner may not file an appeal from a final order unless a district or

circuit judge issues a certificate of appealability (“COA”) pursuant to 28
U.S.C. §2253(c). A COA shall not issue unless “the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§2253(c)(2). The petitioner must show that “jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists

could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327
(2003); see also Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, the court

concludes that jurists of reason would not find the procedural disposition of
this case, regarding the untimeliness of Harman’s §2255 motion, debatable.

Accordingly, the court will not issue a COA.




                                       18
            Case 3:17-cr-00325-MEM Document 74 Filed 08/04/21 Page 19 of 19



V.          CONCLUSION

            Based on the foregoing, the court DISMISSES AS UNTIMELY

Harman’s §2255 motion (Doc. 51), and supplemental motion, (Doc. 54),
regarding his remaining ineffective assistance of counsel claim. An

appropriate Order will issue.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge


DATE: August 4, 2021
17-325-02




                                          19
